DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 61-80 are independent claims. Claims 61, 73, and 80 are independent claims. Claims 1-60 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 61-64, 66-70, 73-76, 78, and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0045953 A1), in view of Van Os et al. (US 2015/0370455 A1), and in view of Norris III (US 2017/0052702 A1, hereinafter Norris).

Regarding claim 61, Rogers teaches a character input method, implemented by a device  (FIG. 1, [0015], and [0017]: method is implemented by a device, such as a remote control 120), the character input method comprising:
displaying a horizontal character input area in a first area of a display screen  (FIG. 1 and [0015-0018], FIG. 2 and [0024]: a remote control 120 includes a touch interface. A horizontal character input area/text entry field 204 is displayed in a first area of a display screen 102, wherein the display screen 102 comprises a touchscreen as evident by buttons provided on a touch interface as opposed to being physical buttons. These virtual buttons are presented on a display screen of the remote control);
receiving a first input for inputting a first character into the horizontal character input area (FIG. 2 and [0024]: “Once a particular character is selected, in this example the letter ‘a’ by the user pressing the selection button 170, the letter is entered in the text entry field 204 and a recommendation row 206 is presented with suggestions based upon the letter or letters selected.”);
displaying, in response to the first input, the first character with a cursor at a right side of the first character in the horizontal character input area,  (FIG. 2 and [0024]: the first character is displayed with a cursor to the right of it in the text entry field 204 in response to the first input);
displaying a candidate area in a second area of the display screen first character first character first character first character first character  (FIG. 2 and [0024-0027]: a candidate area/recommendation row 206 is displayed in a second area of the display screen. The recommendation row 206 includes a plurality of candidate expressions associated with the first character. The plurality of candidate expressions includes a lowercase letter, like a letter “â” which is adjacent to the first character, like “a” in “apple”, a first part of candidate expressions, and a second part of candidate expressions. As described in [0026], the left side of recommendation row 206 displays a first part of candidate expressions, while the right side of recommendation row 206 displays a second part of candidate expressions. The lowercase letter, “â”, is displayed in a first direction of the first character “a”. The first part of candidate expressions is displayed to the left of the up is displayed to the left of “a”. The second part of candidate expressions is displayed to the right of and including “a”. A first quantity of the first part of candidate expressions, which is shown to be 2, is less than a second quantity of the second part of candidate expressions, which is greater than 2);
when receiving an instruction indicating that a first candidate expression in the first plurality of candidate expressions is selected, updating the horizontal character input area from displaying the first character to displaying the first candidate expression, wherein the first character  (FIG. 2 and [0027]: “When a word in the recommendation row 206 is selected, it will enter the selected diacritical mark or complete the word in the text entry field 204.”); and
when receiving a second input for inputting a second character into the horizontal character input area, updating the horizontal character input area from displaying the first character to displaying the first character and the second character, wherein the second character is displayed on the right side of the first character, wherein the cursor is displayed at a right side of the second character, wherein a second plurality of candidate expressions is displayed in the candidate area, wherein the second plurality of candidate expressions is associated with both the first character and the second character, and wherein every expression of the first plurality of candidate expressions is different from every expression of the second plurality of candidate expressions (FIG. 3 and [0030]: “Referring to FIG. 3, a second character ‘g’ 210 has been selected from the rotating character row 208 by receiving directional input to the right by button presses 178 and a selection button press 170 from the remote control 120. The character ‘g’ is placed in text entry field 204. Based upon the updated entry the recommendation row 206 is updated to show a new selection of possible words or phrases.” Note that every expression of the first plurality of candidate expressions seen in FIG. 2 is different from every expression of the second plurality of candidate expressions seen in FIG. 3).
Rogers does not explicitly teach the character input method being implemented by a smartwatch, wherein the first character is an uppercase letter, wherein the first part of candidate expressions is displayed adjacent to the lowercase letter in the first direction of the uppercase letter, and wherein the lowercase letter and the uppercase letter correspond to a same alphabetical letter.
Van Os teaches the character input method being implemented by a portable device ([0029]), wherein the first character is an uppercase letter, wherein the lowercase letter is displayed adjacent to the uppercase letter in a first direction of the uppercase letter, and wherein the first part of candidate expressions is displayed adjacent to the lowercase letter in the first direction of the uppercase letter, and wherein the lowercase letter and the uppercase letter correspond to a same alphabetical letter ([0292], FIGS. 14A-C, and [0297-0299]: for example, the first character is “C”, the lowercase letter is to the right of the uppercase letter, the first part of candidate expressions, including “c” and “0”, is displayed adjacent to the lowercase letter in the first direction, or right, of the uppercase letter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first character as disclosed in Rogers to incorporate the teachings of Van Os and have the character input method being implemented by a portable device, wherein the first character is an uppercase letter, and wherein the lowercase letter and the uppercase letter correspond to a same alphabetical letter. Doing so would allow the user to conveniently and directly provide character input onto a portable device rather than relying on interfacing with an external device. Furthermore, distinguishing between a lowercase letter and an uppercase letter of the same alphabet gives the user the opportunity to fix a potentially ambiguous input, allowing the user to confirm that indeed either a lowercase or uppercase version of a letter was intentionally inputted. This would preclude the user from having to manually delete a character to re-enter the appropriate character.
Although Rogers in view of Van Os teaches the character input method being implemented by a portable device, Rogers in view of Van Os does not explicitly teach the portable device be a smartwatch.
Norris teaches the portable device be a smartwatch ([0002] and [0019]: a smartwatch may be an embodiment of the method; [0081]: candidate characters may be selected from word, letter frequency analysis, and word completion trees; [0097], [0102-0103], and [0106]: after typing a first character, the relevant next letters may be determined; FIG. 8D and [0110]: for example, a first character “I” is typed. The next letters associated with “I” are displayed as candidate characters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable as disclosed in Van Os to incorporate the teachings of Norris and have the portable device be a smartwatch. Doing so would offer the user greater portability than using even a smartphone, as suggested in Van Os.

Regarding claim 62, Rogers in view of Van Os and in view of Norris teaches the character input method of claim 61. Rogers further teaches wherein the first candidate expression is displayed in the same position as the first character in the horizontal character input area (FIG. 3 and [0030]: “Referring to FIG. 3, a second character ‘g’ 210 has been selected from the rotating character row 208 by receiving directional input to the right by button presses 178 and a selection button press 170 from the remote control 120. The character ‘g’ is placed in text entry field 204. Based upon the updated entry the recommendation row 206 is updated to show a new selection of possible words or phrases.”).

Regarding claim 63, Rogers in view of Van Os and in view of Norris teaches the character input method of claim 61. Rogers further teaches wherein a third quantity of the first plurality of candidate expressions and a fourth quantity of the second plurality of candidate expressions are different quantities (FIG. 2 and [0024-0027], FIG. 3 and [0030]: a third quantity of the first plurality of candidate expressions as seen in FIG. 2 is shown to be 6. A fourth quantity of the second plurality of candidate expressions as seen in FIG. 3 is shown to be 5. These quantities are different).

Regarding claim 64, Rogers in view of Van Os and in view of Norris teaches the character input method of claim 61. Rogers further teaches wherein the first character and the second character comprise different English letters (FIG. 3 and [0030]: the first character “a” and the second character “g” are different English letters).

Regarding claim 66, Rogers in view of Van Os and in view of Norris teaches the character input method of claim 61. Rogers further teaches wherein candidate expressions within the first plurality of candidate expressions and the second plurality of candidate expressions are displayed isometrically with space between adjacent candidate expressions (FIG. 2 and [0024-0027], FIG. 3 and [0030]: as seen in FIGS. 2 and 3, the candidate expressions of both the first and second pluralities of candidate expressions are displayed isometrically with space between adjacent candidate expressions).

Regarding claim 67, Rogers in view of Van Os and in view of Norris teaches the character input method of claim 61. Rogers further teaches wherein the first area and the second area are centered and do not overlap (FIG. 2 and [0024-0027], FIG. 3 and [0030]: the first area represented by text entry field 204 and the second area represented by recommendation row 206 do not overlap).

Regarding claim 68, Rogers in view of Van Os and in view of Norris teaches the character input method of claim 61. Rogers further teaches wherein the first area is displayed above the second area (FIG. 2 and [0024-0027], FIG. 3 and [0030]: the first area represented by text entry field 204 is displayed above the second area represented by recommendation row 206).

Regarding claim 69, Rogers in view of Van Os and in view of Norris teaches the character input method of claim 61. Rogers further teaches wherein the first plurality of candidate expressions that is associated with the first character is selected from a pre-stored database according to the first character (FIG. 2 and [0024-0027]: As described in [0024], “Once a particular character is selected, in this example the letter ‘a’ by the user pressing the selection button 170, the letter is entered in the text entry field 204 and a recommendation row 206 is presented with suggestions based upon the letter or letters selected. The recommendation row can present suggestions from an application specific dictionary based upon metadata from associated content stores. The recommendation may be based upon most likely or common words associated with the content or may make recommendations based upon associated user preferences in possible words or characters that may be likely to be inputted, or predict words based upon past word entry or associations.” As further explained in [0027], “The application specific dictionary may be derived from for example metadata associated with a movie database associated with available content source.”).

Regarding claim 70, Rogers in view of Van Os and in view of Norris teaches the character input method of claim 61. Rogers further teaches wherein the touchscreen further comprises one or more input elements for moving a position of the cursor ([0018]: “By using the navigation buttons 124, commands are provided to move a selection (e.g., highlight, cursor or mark) to the desired object within a user interface.” The touchscreen includes one or more input elements/navigation buttons 124 for moving a position of the cursor.).

Regarding claims 73-76 and 78, the claims recite a smartwatch (Norris, [0002] and [0019]: a smartwatch may be an embodiment of the method) comprising: a display screen comprising a touchscreen; a memory comprising instructions; and a processor coupled to the display screen and the memory (Rogers, FIG. 1 and [0015-0018]) and configured to execute the instructions to cause the smartwatch to be configured to perform operations with corresponding limitations to the method of claims 61-64 and 66, respectively, and are, therefore, rejected on the same premises.

Regarding claim 80, the claim recites a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor (Rogers, FIG. 1, [0015-0018], and claim 19), cause a smartwatch to (Norris, [0002] and [0019]: a smartwatch may be an embodiment of the method) perform operations with corresponding limitations to the method of claim 61 and is, therefore, rejected on the same premise.

Claims 65 and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0045953 A1), in view of Van Os et al. (US 2015/0370455 A1), in view of Norris III (US 2017/0052702 A1), and in view of Scott et al. (US 2015/0121291 A1).

Regarding claim 65, Rogers in view of Van Os and in view of Norris teaches the character input method of claim 61. Rogers in view of Van Os and in view of Norris does not explicitly teach wherein the first area and the second area have the same width.
Scott teaches wherein the first area and the second area have the same width (Any one of FIGS. 3-8 and [0031]: the first area represented by composition window 129 and the second area represented by text candidate window 130 have the same width).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first area and the second area as disclosed in Rogers in view of Van Os and in view of Norris to incorporate the teachings of Scott and have wherein the first area and the second area have the same width. Doing so would allow for a neater and potentially more aesthetically appealing appearance of the user interface given that the first area and the second area share the same width and thus may align on the display better than if they did not share the same width.

Regarding claim 77, the claim recites a smartwatch with corresponding limitations to the method of claim 65 and is, therefore, rejected on the same premise.

Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0045953 A1), in view of Van Os et al. (US 2015/0370455 A1), in view of Norris III (US 2017/0052702 A1), and in view of Annapureddy et al. (US 2017/0011303 A1).

Regarding claim 71, Rogers in view of Van Os and in view of Norris teaches the character input method of claim 61. Rogers in view of Van Os and in view of Norris does not explicitly teach wherein the first quantity of the first part of candidate expressions and the second quantity of the second part of candidate expressions comprise odd numbers. However, Examiner recognizes the quantities comprising odd numbers as nonfunctional descriptive material. Examiner, nonetheless, provides the following prior art to Applicant.
Annapureddy further teaches wherein the first quantity of the first part of candidate expressions and the second quantity of the second part of candidate expressions comprise odd numbers (FIG. 3B and [0045-0047]: For example, a first character corresponds to uppercase letter “S”. A candidate area/suggestion panel 316 displays a first plurality of candidate expression associated with the first character, including a lowercase letter, the uppercase letter “S”, like the “S” in “Something”, a first part of candidate expressions, including “Sure”, a second part of candidate expressions, including “Something”, “Saturday”, and “Soup”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second quantities as disclosed in Rogers in view of Van Os and in view of Norris to incorporate the further teachings of Annapureddy and have wherein the first quantity of the first part of candidate expressions and the second quantity of the second part of candidate expressions comprise odd numbers. Doing so may be beneficial to consider having an odd first quantity of the first part to highlight the most relevant option in which case the first quantity is 1. Overall, quantities in odd numbers may more effectively capture a user’s attention than quantities in even numbers.

Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0045953 A1), in view of Van Os et al. (US 2015/0370455 A1), in view of Norris III (US 2017/0052702 A1), and in view of Lee (US 2010/0309137 A1).

Regarding claim 72, Rogers in view of Van Os and in view of Norris teaches the method of claim 61. Rogers in view of Van Os and in view of Norris does not explicitly teach wherein the touchscreen further comprises a Chinese-English switch key.
Lee further teaches wherein the touchscreen further comprises a Chinese/English switch key (FIG. 2C and [0076], FIG. 2H and [0084]: a Chinese/English switch key 211 is displayed in another area of the display screen of the terminal, the key being configured to switch between Chinese and English; [0087]: computing device includes a touch screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the touchscreen as disclosed in Rogers in view of Van Os and in view of Norris to incorporate the teachings of Scott and have wherein the touchscreen further comprises a Chinese-English switch key. Doing so would allow the user to conveniently switch between languages for character input as different languages require different analysis of characters. In this way, the user is not limited to a single language but may switch between different modes of languages for character input. Moreover, this allows the user to input a sentence that may comprise of multiple languages such as a predominantly Chinese sentence referring to an English-named establishment, which may not have a Chinese equivalent.

Claim 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0045953 A1), in view of Van Os et al. (US 2015/0370455 A1), in view of Norris III (US 2017/0052702 A1), in view of Annapureddy et al. (US 2017/0011303 A1), and in view of Lee (US 2010/0309137 A1).

Regarding claim 79, Rogers in view of Van Os and in view of Norris teaches the smartwatch of claim 73. Rogers further teaches wherein the first area and the second area are centered and do not overlap (FIG. 2 and [0024-0027], FIG. 3 and [0030]: the first area represented by text entry field 204 and the second area represented by recommendation row 206 do not overlap), wherein the first area is displayed above the second area (FIG. 2 and [0024-0027], FIG. 3 and [0030]: the first area represented by text entry field 204 is displayed above the second area represented by recommendation row 206), wherein the first plurality of candidate expressions that is associated with the first character is selected from a pre-stored database according to the first character (FIG. 2 and [0024-0027]: As described in [0024], “Once a particular character is selected, in this example the letter ‘a’ by the user pressing the selection button 170, the letter is entered in the text entry field 204 and a recommendation row 206 is presented with suggestions based upon the letter or letters selected. The recommendation row can present suggestions from an application specific dictionary based upon metadata from associated content stores. The recommendation may be based upon most likely or common words associated with the content or may make recommendations based upon associated user preferences in possible words or characters that may be likely to be inputted, or predict words based upon past word entry or associations.” As further explained in [0027], “The application specific dictionary may be derived from for example metadata associated with a movie database associated with available content source.”), wherein the touchscreen further comprises one or more input elements for moving a position of the cursor ([0018]: “By using the navigation buttons 124, commands are provided to move a selection (e.g., highlight, cursor or mark) to the desired object within a user interface.” The touchscreen includes one or more input elements/navigation buttons 124 for moving a position of the cursor.).
Rogers in view of Van Os and in view of Norris does not explicitly teach wherein the first quantity of the first part of candidate expressions and the second quantity of the second part of candidate expressions comprise odd numbers, and wherein the touchscreen further comprises a Chinese-English switch key. However, Examiner recognizes the quantities comprising odd numbers as nonfunctional descriptive material. Examiner, nonetheless, provides the following prior art to Applicant.
Annapureddy teaches wherein the first quantity of the first part of candidate expressions and the second quantity of the second part of candidate expressions comprise odd numbers 
Annapureddy further teaches wherein the first quantity of the first part of candidate expressions and the second quantity of the second part of candidate expressions comprise odd numbers (FIG. 3B and [0045-0047]: For example, a first character corresponds to uppercase letter “S”. A candidate area/suggestion panel 316 displays a first plurality of candidate expression associated with the first character, including a lowercase letter, the uppercase letter “S”, like the “S” in “Something”, a first part of candidate expressions, including “Sure”, a second part of candidate expressions, including “Something”, “Saturday”, and “Soup”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second quantities as disclosed in Rogers in view of Annapureddy to incorporate the further teachings of Annapureddy and have wherein the first quantity of the first part of candidate expressions and the second quantity of the second part of candidate expressions comprise odd numbers. Doing so may be beneficial to consider having an odd first quantity of the first part to highlight the most relevant option in which case the first quantity is 1. Overall, quantities in odd numbers may more effectively capture a user’s attention than quantities in even numbers.
Rogers in view of Van Os, in view of Norris, and in view of Annapureddy does not explicitly teach wherein the touchscreen further comprises a Chinese-English switch key.
Lee further teaches wherein the touchscreen further comprises a Chinese/English switch key (FIG. 2C and [0076], FIG. 2H and [0084]: a Chinese/English switch key 211 is displayed in another area of the display screen of the terminal, the key being configured to switch between Chinese and English; [0087]: computing device includes a touch screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the touchscreen as disclosed in Rogers in view of Van Os, in view of Norris, and in view of Annapureddy to incorporate the teachings of Scott and have wherein the touchscreen further comprises a Chinese-English switch key. Doing so would allow the user to conveniently switch between languages for character input as different languages require different analysis of characters. In this way, the user is not limited to a single language but may switch between different modes of languages for character input. Moreover, this allows the user to input a sentence that may comprise of multiple languages such as a predominantly Chinese sentence referring to an English-named establishment, which may not have a Chinese equivalent.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171